Citation Nr: 0817552	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain with right sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1964.  He also served in the United States Army 
Reserves on periods of active duty for training (ACDUTRA) 
from May 1961 to November 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for lumbosacral strain with right 
sciatica.  

In December 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2007).

The issue of entitlement to service connection for 
lumbosacral strain with right sciatica is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection for residuals of lumbar strain was 
denied in a June 1980 Board decision.  The veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal the decision.  

3.  The evidence received since the June 1980 Board decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for lumbosacral strain with right sciatica.  


CONCLUSIONS OF LAW

1.  The June 1980 Board decision that denied service 
connection for residuals of lumbar strain is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the June 1980 Board decision, 
which denied service connection for residuals of lumbar 
strain is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim of service connection for 
lumbosacral strain with right sciatica, any error by VA in 
complying with the requirements of VCAA is harmless.  As 
noted above, the underlying claim of service connection is 
being REMANDED to the AMC for further development.  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a final decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the June 1980 Board decision, which denied 
service connection for residuals of lumbar strain, the 
evidence of record consisted of the veteran's service medical 
records, private medical records dated August 1975 to May 
1979, results from an August 1978 VA examination, and the 
veteran's application for compensation benefits.  In the June 
1980 Board decision, the Board determined that while service 
medical records document an in-service back injury, the 
medical evidence of record does not show continuing treatment 
for the veteran's back condition during his active military 
service.  The Board explained that upon separation, no 
pathology of a low back condition was noted, and evidence of 
low back pain several years after service is indicative of an 
intercurrent low back strain injury.  The Board opined that 
there was no etiological relationship between the low back 
strain sustained during service and the current low back 
condition; therefore, service connection for residuals of 
lumbar strain is denied.  The Board notified the veteran of 
this decision in June 1980; he did not file a notice of 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  Consequently, that decision became final 
based on the evidence of record at that time.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1105.  

During the December 2007 hearing, the veteran testified that 
while working "rations breakdown," he injured his back upon 
lifting a bag of potatoes.  He explained that he was 
transported to the dispensary and the hospital to receive 
treatment.  After hospitalization for a week, the veteran was 
placed on light duty medical profile.  The veteran admitted 
to injuring his back when he fell out of a tree as a 
teenager, but contends that his in-service injury is 
attributable to his current back condition.  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for lumbosacral strain with 
right sciatica.  Since the June 1980 Board decision, the 
veteran has submitted additional statements and provided 
hearing testimony with regard to his back disability, as well 
as additional clinical evaluations that reflect his current 
symptomatology of his lumbosacral strain with right sciatica.  
More importantly of record is a June 2004 private medical 
statement which suggests the veteran's in-service lifting 
incident caused his current back disability.  The Board finds 
that the evidence is new and material, as it relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for lumbosacral strain with right 
sciatica.  Thus, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for lumbosacral strain with right 
sciatica is reopened.  To this extent only, the benefit 
sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for lumbosacral 
strain with right sciatica.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Service medical records reflect no spinal abnormalities upon 
entrance into the Army National Guard (ARNG) in March 1961.  
Clinical evaluation of the spine was normal, and the veteran 
was deemed qualified for ARNG.  In May 1961, a sick call note 
states that the veteran reported falling out of a tree three 
years ago, which hurt his back.  He stated that he did not 
receive medical attention for the fall, but currently has 
back pain since starting basic training.  Examination of the 
veteran's back was negative for any abnormality, and the 
veteran was given APC (aspirin, phenacetin and caffeine) for 
the pain.  Prior to release from the ARNG, the veteran's 
October 1961 clinical evaluation of the spine was normal.  
Similarly, a July 1962 pre-induction examination for active 
duty reflected a normal clinical evaluation of the spine, and 
the veteran denied having any bone, joint, or other deformity 
on his July 1962 report of medical history.  

During his active military duty, service medical records 
reflect continuing complaints and treatment for a low back 
condition.  In May 1963, the veteran reported to sick call 
for back complaints after lifting.  Physical examination of 
the veteran revealed some tenderness over L5-S1, along with 
moderate spasms of the paravretebral muscles.  Straight leg 
raising test reflected pain at 30 degrees on the left and 20 
degrees on the right.  The veteran's reflexes were equal, and 
the physician diagnosed the veteran with low back syndrome.  
He was prescribed medication, placed on light duty, and 
requested to return in five days for follow-up treatment.  In 
June 1963, the veteran returned for follow-up treatment and 
stated that he has continued pain.  The veteran was 
prescribed medication and given daily heat treatments for his 
back pain, stiffness, and tenderness.  Subsequently 
thereafter, the veteran was hospitalized in June 1963 after 
injuring his back while picking up crates.  The veteran was 
diagnosed with a back sprain.  In August 1963, the veteran 
returned to sick call for back pain after experiencing pain 
during a physical training (PT) test.  The physician noted 
that he was to continue PT practices for the present time.  
Thereafter, upon discharge from service, clinical evaluation 
of the spine was normal, and the examiner noted on the June 
1964 examination report that the veteran has recurrent 
chronic L-5 strain since age fifteen, "aggravated in Army 
while lifting."  Finally, in November 1975, the veteran 
enlisted in the United States Army Reserves (USAR) and 
reported a history of recurrent back pain on his November 
1975 report of medical history as well as a prior back strain 
in 1963.  Clinical evaluation of the spine was normal, and 
the veteran was considered qualified for USAR enlistment.  

Post service treatment records reflect continuing complaints 
and treatment for a low back condition.  In November 2007, 
the veteran underwent a lumbar laminectomy with fusion due to 
scoliosis and stenosis, and as previously mentioned, a June 
2004 private medical physician attributes the veteran's 
current back disability to his May 1963 in-service injury.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
current back disability was incurred in or worsened due to 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, further development of the 
evidence will be undertaken prior to our final adjudication 
of the veteran's claims for service connection.  Therefore, 
in order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:  

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disability, as well as a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Afford a VA examination to the 
veteran to determine whether the 
veteran's preexisting back disorder was 
aggravated by his active military 
service.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.  All 
appropriate testing should be undertaken 
in connection with the examination, and 
all back disabilities found to be present 
should be diagnosed.  

a. The examiner should express an opinion 
as to whether the veteran's low back 
disorder pre-existed his military 
service.  If it is determined that the 
disability existed prior to service, the 
examiner is requested to offer an opinion 
as to whether it was aggravated during, 
or as a result of his service.  If so, 
the examiner should address whether the 
permanent increase in severity was due to 
the normal progression of the disorder, 
or whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note:  aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)  

b.  If it is determined that the 
veteran's low back disorder did not exist 
prior to service, the examiner should 
express an opinion as to whether it is as 
likely as not (a 50 percent probability 
or more) that the veteran's currently 
diagnosed back disability was incurred in 
service or related to active service.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


